DETAILED ACTION
Claims 1 and 2 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/25/2020, 4/23/2020, 8/25/2021, 9/22/2021, 10/1/2021, 10/22/2021, and 11/1/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In claim 1, line 18, the period should be replaced with a comma.
In claim 1, line 26, the term “stage” should read as “stages”.
In claim 1, line 29, the term “stage” should read as “stages”.
In claim 2, line 29, the term “stage” should read as “stages”.
In claim 2, line 32, the term “stage” should read as “stages”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2, respectively, of U.S. Patent No. 11,236,795. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the instant application are a broader recitation of claims 1 and 2, respectively, of U.S. Patent No. 11,236,795.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels (US Pat. No. 5,573,088, hereinafter Daniels).

Regarding claim 1, Daniels teaches a damper comprising: a casing (28) linked to a first object; and a rotational part (24) linked to a second object rotatably attached to the first object, the damper damping rotation of the second object in either a closing direction or an opening direction, the damper including: a sensor (rotational count sensor 184) that detects a predetermined change in an external environment in the damper or around the damper; and a control unit (114) that transmits information on the change in the external environment, detected by the sensor, to the outside through a communication network, in which the sensor is constituted by at least any one of a rotation count sensor that detects the number of times of rotation of the rotational part with respect to the casing, the control unit (114) determines whether or not the external environment change detected by the sensor is higher than the predetermined threshold (see Fig. 24a, step 4), when the external environment change detected by the sensor is higher than the predetermined threshold, the control unit transmits the information on the change in the external environment detected by the sensor to the outside, the predetermined threshold can be set in a plurality of stage (see Fig. 24a, step 1) and the control unit (114) can also be sent to determine whether or not the external environment change is higher than the predetermined threshold in each of the plurality of stages (see column 38, line 21 through column 39, line 8, Fig 24a, 24b, wherein the Examiner has interpreted that the threshold may be set to a plurality of distinct values such that the when the threshold is surpassed, the control unit transmits the information).

Regarding claim 2, Daniels teaches a monitoring method for a damper including: a casing (28) linked to a first object; and a rotational part (24) linked to a second object rotatably attached to the first object, a sensor provided in the damper (rotational count sensor 184) detecting a predetermined change in an external environment in the damper or around the damper; and a control unit (114) that transmits information on the change in the external environment, detected by the sensor, to the outside through a communication network, in which the sensor is constituted by at least any one of a rotation count sensor that detects the number of times of rotation of the rotational part with respect to the casing, the control unit (114) determines whether or not the external environment change detected by the sensor is higher than the predetermined threshold (see Fig. 24a, step 4), when the external environment change detected by the sensor is higher than the predetermined threshold, the control unit transmits the information on the change in the external environment detected by the sensor to the outside, the predetermined threshold can be set in a plurality of stage (see Fig. 24a, step 1) and the control unit (114) can also be sent to determine whether or not the external environment change is higher than the predetermined threshold in each of the plurality of stages (see column 38, line 21 through column 39, line 8, Fig 24a, 24b, wherein the Examiner has interpreted that the threshold may be set to a plurality of distinct values such that the when the threshold is surpassed, the control unit transmits the information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855